DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to disclose that “a greatest radial distance measured from the central axis to an outer surface of the rod receiving portion is not less than a radial distance measured from the central axis to the bottom of the groove.”  Accordingly, claim 40 contains new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (US 2012/0179211 A1).
Claim 16. Biedermann et al. disclose a bone anchoring device comprising: a bone anchoring element (bone anchoring element 1); a receiving part (receiving part body 5) for coupling a rod to the bone anchoring element, the receiving part comprising: a rod receiving portion (rod receiving portion 9) having a first end (first end 9a), a second end (second end 9b) below the first end, and a recess (recess 12) for receiving the rod, the recess extending from the first end towards the second end and forming two free legs (legs 12a and 12b); and a second portion (head receiving portion 16) at the second end of the rod receiving portion that is connectable to the bone anchoring element, wherein when the bone anchoring element is connected to the second portion of the receiving part, the bone anchoring element and the receiving part are pivotable relative to one another; and a locking ring (locking ring 8) movable axially over the second portion of the receiving part, the locking ring comprising an annular region forming an endless ring and an outer surface that is free from projections extending radially away from the outer surface (the outer surface of locking ring 8 does not include any radially extending projections), wherein a groove (see Fig. 7 inset) defined by two sidewalls (sidewalls of wall portion 83a defined by slits 84) and a bottom (see Fig. 7 inset) extending between the two sidewalls is formed in the outer surface and recessed from a portion of the outer surface that is located axially below the groove, with at least part of the bottom of the groove formed in the annular region, and wherein a width of the bottom of the groove measured from one of the sidewalls to the other one of the sidewalls along a first direction is less than a width of the outer surface measured in the first direction away from the other one of the sidewalls; wherein when the bone anchoring element is connected to the second portion of the receiving part, the locking 
Claim 17. Biedermann et al. disclose wherein the first direction is parallel to a central axis (axis C) that extends between the first and second ends of the rod receiving portion (Figs. 1-9d). 
Claim 18. Biedermann et al. disclose wherein the bottom of the groove has a portion that extends axially at a constant radial distance from the outer surface of the locking ring (Figs. 1-9d). 
Claim 19. Biedermann et al. disclose wherein the entire bottom of the groove is formed in the annular region (Figs. 1-9d). 
Claim 20. Biedermann et al. disclose an abutting surface (groove 15) formed at an outer surface of the rod receiving portion that is distinct from each of the first end, the second end, and parts of the rod receiving portion that define the recess (Figs. 1-9d). 
Claim 21. Biedermann et al. disclose wherein the second portion of the receiving part comprises an expandable head receiving portion (head receiving portion 16) for inserting and clamping a head of the bone anchoring element (Figs. 1-9d). 
Claim 22. Biedermann et al. disclose wherein the locking ring is configured to move to the locking position when a force is applied to one of the sidewalls while the recess for the rod is vacant or unobstructed (Figs. 1-9d).  Note that such a function could be accomplished if one so desired.
Claim 23. Biedermann et al. disclose wherein the locking ring is configured to maintain the locking position when the force applied to the one of the sidewalls is removed and while the recess for the rod remains vacant or unobstructed (Figs. 1-9d).  Note that such a function could be accomplished if one so desired.
Claim 24. Biedermann et al. disclose wherein the locking ring is configured to move away from the locking position when a force is applied to the other one of the sidewalls for facilitating adjustment of the angular position of the bone anchoring element relative to the receiving part (Figs. 1-9d).  Note that such a function could be accomplished if one so desired.
[AltContent: textbox (Groove)][AltContent: textbox (Bottom of Groove)]Claim 25. Biedermann et al. disclose wherein the locking ring comprises a rod support surface (end surface 86a) that is aligned with the recess of the rod receiving portion and that is configured to contact the rod when the rod is in the recess (Figs. 1-9d).








Allowable Subject Matter
Claims 26-39 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773